 



Exhibit 10.1

EMPLOYEE BENEFITS AGREEMENT

BY AND AMONG

VIAD CORP,

MONEYGRAM INTERNATIONAL, INC.

AND

TRAVELERS EXPRESS COMPANY, INC.

DATED AS OF JUNE 30, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS
    1  
1.01. Terms Defined in the Separation and Distribution Agreement
    1  
1.02. General
    2  
1.03. Plan Names
    5  
ARTICLE II ASSIGNMENT OF EMPLOYEES
    5  
2.01. Employees
    5  
2.02. Resignation of Officers and Directors
    5  
2.03. Change of Control Severance Arrangements
    6  
2.04. Severance Pay and Termination Liabilities
    6  
ARTICLE III QUALIFIED PLANS
    6  
3.01. Savings Plan and ESOP
    6  
3.02. Defined Benefit Plans
    8  
ARTICLE IV NONQUALIFIED PENSION PLANS
    9  
4.01. SERPs
    9  
4.02. Deferred Compensation Plan and Viad Corp Supplemental TRIM Plan
    9  
4.03. Administration
    10  
ARTICLE V WELFARE BENEFITS
    11  
5.01. End of Participation in Viad Welfare Plans
    11  
5.02. MoneyGram Plans
    11  
5.03. Certain Executive Medical Benefits
    11  
ARTICLE VI OPTIONS AND OTHER INCENTIVE COMPENSATION
    12  
6.01. Stock Options
    12  
6.02. Restricted Stock
    13  
6.03. Other Terms and Conditions
    13  
6.04. Tax Deductions
    13  
6.05. Viad Corp Employee Equity Trust
    14  
6.06. Viad Corp Management Incentive Plan
    14  
ARTICLE VII DIRECTORS’ PLANS
    15  
7.01. Deferred Compensation Plan
    15  
7.02. Charitable Award Program
    15  

-i-



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS
    16  
8.01. Miscellaneous Plans
    16  
8.02. Post-Distribution Liabilities
    16  
8.03. Preservation of Rights to Amend or Terminate Plans
    16  
8.04. Other Liabilities
    16  
8.05. Audit and Dispute Resolution
    17  
8.06. Effect if Distribution Does Not Occur
    18  
8.07. Incorporation of Separation and Distribution Agreement Provisions
    18  
8.08. Indemnification; Joint and Several Liability
    18  
8.09. Cost-Sharing
    18  
8.10. Certain MoneyGram Common Stock
    18  

       
Schedule I: Certain MoneyGram Employees
       



-ii-



--------------------------------------------------------------------------------



 



EMPLOYEE BENEFITS AGREEMENT

     THIS EMPLOYEE BENEFITS AGREEMENT, dated as of June 30, 2004, is by and
among Viad Corp, a Delaware corporation (“Viad”), MoneyGram International, Inc.,
a Delaware corporation (“MoneyGram”), and Travelers Express Company, Inc., a
Minnesota corporation (“TECI”).

W I T N E S S E T H:

          WHEREAS, Viad, MoneyGram and TECI and MGI Merger Sub, Inc., have
entered into a Separation and Distribution Agreement, dated as of the date
hereof (the “Separation and Distribution Agreement”) and certain other
agreements that will govern certain matters relating to the Merger and the
Distribution (as those terms are defined in the Separation and Distribution
Agreement) and the relationship of Viad and MoneyGram and their respective
Subsidiaries following the Distribution; and

          WHEREAS, pursuant to the Separation and Distribution Agreement, Viad,
MoneyGram and TECI have agreed to enter into this Agreement allocating assets,
liabilities and responsibilities with respect to certain employee compensation
and benefit plans and programs among them.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained and intending to be legally bound thereby, the
parties hereto agree as follows:

ARTICLE I
DEFINITIONS

     1.01. Terms Defined in the Separation and Distribution Agreement. The
following terms shall have the meanings assigned to them in the Separation and
Distribution Agreement (as defined in the second paragraph of this Agreement)
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

     Affiliate

     Code

     Distribution

     Distribution Date

     Effective Time

     Former MoneyGram Businesses

     Former Viad Business

     Group

     IRS

 



--------------------------------------------------------------------------------



 



     Liabilities

     MoneyGram Common Stock

     MoneyGram Group

     NYSE

     Representative

     Subsidiary

     Viad Common Stock

     Viad Group

     1.02. General. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

     Active Supplemental TRIM Participant: Any Viad Employee who is not, as of
the Distribution Date, employed by GES Exposition Services, Inc. or
Exhibitgroup/Giltspur, a division of Viad Corp.

     Adjusted Viad Option: as defined in Section 6.01(a).

     Administrating Party: as defined in Section 8.05(a).

     Agreement: this Employee Benefits Agreement, including Schedule I hereto.

     Assumed Deferred Compensation Plan Liabilities: as defined in Section 4.02.

     Assumed SERP Obligations: as defined in Section 4.01.

     Assumed Supplemental TRIM Liabilities: as defined in Section 4.02.

     Auditing Party: as defined in Section 8.05(a).

     Deferred Compensation Plan: the Viad Corp Deferred Compensation Plan.

     ERISA: the Employee Retirement Income Security Act of 1974, as amended, or
any successor legislation, and any regulations promulgated thereunder.

     Inactive Supplemental TRIM Participant: Any Viad Former Employee, other
than a Viad Former Employee whose most recent employment with any member of
either Group and any Former Viad Business was on the payroll of GES Exposition
Services, Inc. or Exhibitgroup/Giltspur, a division of Viad Corp.

     MoneyGram: as defined in the first paragraph of this Agreement.

-2-



--------------------------------------------------------------------------------



 



     MoneyGram Director: any individual who is a director of MoneyGram
immediately after the Distribution.

     MoneyGram Employee Equity Trust: as defined in Section 6.05.

     MoneyGram Employee: any individual who as of the Distribution Date is an
employee of any member of either Group who (1) is on the payroll of any member
of the MoneyGram Group or (2) is listed on Schedule I.

     MoneyGram Former Employee: any individual who is neither a MoneyGram
Employee nor a Viad Employee, but (1) at any time before the Distribution Date,
was employed by any member of either Group and, immediately before the
termination of such employment, was on the payroll of any member of the
MoneyGram Group or (2) as of the Distribution Date is, or at any time before the
Distribution Date was, employed in any of the Former MoneyGram Businesses.

     MoneyGram Individual: any MoneyGram Employee or MoneyGram Former Employee.

     MoneyGram Plan: any Plan maintained or contributed to by any member of
either Group prior to the Distribution Date primarily for the benefit of
MoneyGram Individuals.

     MoneyGram Post-Distribution Value: the closing per-share price at which the
MoneyGram Common Stock trades on the NYSE on the day after the Distribution
Date.

     MoneyGram Restricted Stock: as defined in Section 6.02(a).

     MoneyGram Savings Plan: as defined in Section 3.01(b).

     MoneyGram Stock Units: stock units representing hypothetical shares of
MoneyGram Common Stock.

     New MoneyGram Option: as defined in Section 6.01(a).

     Non-parties: as defined in Section 8.05(b).

     Payments: as defined in Section 8.05(a).

     Plan: any plan, policy, arrangement, contract or agreement providing
benefits (including bonuses, deferred compensation, incentive compensation,
savings, stock purchases, pensions, profit sharing or retirement or other
retiree benefits, including retiree medical benefits) for any group of employees
or former employees or individual employee or former employee, or the
beneficiaries and/or dependents of any such employee or former employee, whether
formal or informal or written or unwritten and whether or not legally binding,
and including any means, whether or not legally required, pursuant to which any
benefit is provided by an employer to any employee or former employee or the
beneficiaries and/or dependents of any such employee or former employee.

     Pre-Spin Option: as defined in Section 6.01(a).

-3-



--------------------------------------------------------------------------------



 



     Separation and Distribution Agreement: as defined in the second paragraph
of this Agreement.

     TECI: as defined in the first paragraph of this Agreement.

     Transition Period: as defined in Section 3.01(d).

     Viad: as defined in the first paragraph of this Agreement.

     Viad Employee: any individual who as of the Distribution Date is an
employee of any member of the Viad Group, other than a MoneyGram Employee.

     Viad Equity Plans: the Viad Corp 1992 Stock Incentive Plan and the 1997
Viad Corp Omnibus Incentive Plan.

     Viad ESOP: the Viad Corp Employees’ Stock Ownership Plan.

     Viad ESOP Loan: the loan that is outstanding under the Loan and Guarantee
Agreement dated as of June 20, 1995, as amended June 30, 1995 and May 31, 2000,
among The Dial Companies Employees’ Stock Ownership Plan Trust (now the trust
for the Viad ESOP), The Dial Corp (now Viad) and Wachovia Bank of North
Carolina, N.A.

     Viad Former Employee: any individual who as of the Distribution Date is not
a MoneyGram Employee, a MoneyGram Former Employee or a Viad Employee, but either
(1) at any time before the Distribution Date was an employee of any member of
either Group or (2) as of the Distribution Date is, or at any time before the
Distribution Date was, employed in a Former Viad Business.

     Viad Individual: any Viad Employee or any Viad Former Employee.

     Viad Miscellaneous Plans: any Viad Plan other than (1) the Viad Savings
Plan, (2) the Viad ESOP, (3) the Viad Corp Retirement Income Plan, (4) the Viad
SERPs, (5) the Viad Corp Supplemental TRIM Plan, (6) the Deferred Compensation
Plan, (7) the Viad Welfare Plans, (8) the Viad Corp Flexible Compensation Plan,
(9) the Viad Equity Plans, (10) the Viad Corp Management Incentive Plan, (11)
the Viad Corp Employee Equity Trust, (12) the Deferred Compensation Plan for
Directors of Viad, (13) the Viad Corp Director’s Charitable Award Program, and
(14) the Viad Corp Director’s Matching Gift Program.

     Viad Option: an option to purchase shares of Viad Common Stock granted
pursuant to a Viad Equity Plan, together with any stock appreciation right or
limited stock appreciation right issued in connection therewith.

     Viad Plan: any Plan maintained or contributed to by any member of either
Group prior to the Distribution Date, other than a MoneyGram Plan.

     Viad Post-Distribution Value: the closing per-share price at which the Viad
Common Stock trades on the NYSE on the day after the Distribution Date.

-4-



--------------------------------------------------------------------------------



 



     Viad Pre-Distribution Value: the sum of the MoneyGram Post-Distribution
Value and the Viad Post-Distribution Value.

     Viad Restricted Stock: shares of Viad Common Stock issued under a Viad
Equity Plan subject to forfeiture in the event that certain terms and conditions
are not satisfied.

     Viad Retiree Life Insurance Plan: The Viad Corp Group Life Insurance Plan
for Retired Employees and Long Term Disability Benefits Recipients.

     Viad Retiree Medical Plan: Any of the Viad Indemnity Retiree Medical Plan,
the Viad Indemnity Medical Plan (out of area) or the Viad POS Medical Plan, to
the extent applicable to retired employees and their beneficiaries and
dependents.

     Viad Savings Plan: the Viad Corp Capital Accumulation Plan.

     Viad SERPs: The Viad Corp Supplemental Pension Plan, the Premier Cruise
Lines Supplemental Executive Retirement Plan, the Aircraft Services
International Supplemental Executive Retirement Plan, the Greyhound Leisure
Services Inc. Key Management Deferred Compensation Plan, the Restaura, Inc. Key
Management Deferred Compensation Plan, the Restaura, Inc. Voluntary Retirement
Plan, the ProDine, Inc./Glacier Park, Inc. Supplemental Executive Retirement
Plan, and the individual pension arrangements reflected in ledger item 2650-515
on the Viad Corp general ledger.

     Viad Stock Units: stock units representing hypothetical shares of Viad
Common Stock.

     Viad Welfare Plan: any Viad Plan that is a Welfare Plan.

     Welfare Plan: any Plan that is a “welfare plan” within the meaning of
Section 3(1) of ERISA, whether or not such Plan is subject to ERISA.

     1.03. Plan Names. The names of specific Plans used herein are capitalized
(but not defined above in this Article I).

ARTICLE II

ASSIGNMENT OF EMPLOYEES

     2.01. Employees. Viad and MoneyGram shall take all steps necessary or
appropriate so that to the extent practicable, all MoneyGram Employees are
employed by a member of the MoneyGram Group not later than as soon as
practicable after the Distribution Date; provided, however, that nothing herein
shall give to any individual a right of employment, or continued employment, by
any member of the MoneyGram Group or the Viad Group.

     2.02. Resignation of Officers and Directors. Except as otherwise agreed by
the parties hereto or as otherwise provided in the Separation and Distribution
Agreement, effective not later than immediately before the Distribution Date,
(1) all Viad Employees who are acting as directors or officers of any member of
the MoneyGram Group shall resign from such positions with the MoneyGram Group
and (2) all MoneyGram Employees who are acting as directors or officers of any
member of the Viad Group shall resign from such positions with the Viad Group.

-5-



--------------------------------------------------------------------------------



 



     2.03. Change of Control Severance Arrangements. Effective as of the
Distribution Date, all MoneyGram Employees shall cease to be participants in the
Viad Corp Executive Severance Plans.

     2.04. Severance Pay and Termination Liabilities.

          (a) No Severance. Viad, MoneyGram and TECI agree that, with respect to
individuals who, in connection with the Distribution, cease to be employees of
the Viad Group and become employees of the MoneyGram Group, such cessation shall
not be deemed a severance of employment from either Group for purposes of any
Plan that provides for the payment of severance, salary continuation or similar
benefits.

          (b) Assumption of Liabilities. Except as otherwise specifically
provided herein, the Viad Group shall retain and be solely responsible for all
liabilities and obligations whatsoever in connection with claims made by or on
behalf of Viad Individuals, and the MoneyGram Group shall assume and be solely
responsible for all liabilities and obligations whatsoever in connection with
claims made by or on behalf of MoneyGram Individuals in respect of severance
pay, salary continuation and similar obligations and all other liabilities of
any type arising out of or relating to the termination or alleged termination of
any such person’s employment either before, to the extent unpaid, or on or after
the Distribution Date.

ARTICLE III

QUALIFIED PLANS

     3.01. Savings Plan and ESOP.

          (a) End of Participation by MoneyGram Employees. As of the
Distribution Date, the MoneyGram Employees shall cease to accrue benefits under
the Viad Savings Plan and the Viad ESOP, and, except to the extent expressly
provided below in this Section 3.01, the MoneyGram Employees shall cease to be
participants, and the MoneyGram Group shall cease to be participating employers,
in the Viad Savings Plan and the Viad ESOP.

          (b) MoneyGram Savings Plan. MoneyGram shall take, or cause to be
taken, all action necessary and appropriate to establish a defined contribution
savings plan (the “MoneyGram Savings Plan”) to accept the transfers of assets
and liabilities provided for in this Section 3.01 and to provide benefits,
effective as of the Distribution Date, for all MoneyGram Individuals and
beneficiaries thereof who, immediately prior to the Distribution Date, were
participants in or otherwise entitled to benefits under the Viad Savings Plan.
The MoneyGram Savings Plan shall be substantially the same, in all material
respects, as the Viad Savings Plan. Without limiting the generality of the
foreoing, the MoneyGram Savings Plan initially shall offer investment choices
comparable to those offered by the Viad Savings Plan. TECI and MoneyGram agree
that each such MoneyGram Individual and beneficiary shall be, to the extent
applicable, entitled, for all purposes under the Viad Savings Plan, to be
credited with the term of service credited to him or her as of the Distribution
Date under the terms of the Viad Savings Plan or the Viad ESOP, as applicable,
as if such service had been rendered to the MoneyGram Group. Viad agrees to
provide MoneyGram, as soon as practicable after the Distribution Date (with the
cooperation of MoneyGram to the extent that relevant information is in the
possession

-6-



--------------------------------------------------------------------------------



 



of the MoneyGram Group), with a list of the MoneyGram Individuals who were, to
the best knowledge of Viad, participants in or otherwise entitled to benefits
under the Viad Savings Plan immediately prior to the Distribution Date. Viad
shall also provide MoneyGram with such additional information (in the possession
of the Viad Group and not already in the possession of the MoneyGram Group) as
may be reasonably requested by MoneyGram and necessary in order for the
MoneyGram Group to establish and administer the MoneyGram Savings Plan
effectively; provided, that such request is made by MoneyGram within 60 days
after completion of the asset transfer to the MoneyGram Savings Plan required by
this Section 3.01; and provided, further, that MoneyGram reimburses Viad for all
costs incurred by Viad in providing such information.

          (c) Spinoff. Viad agrees, as soon as practicable following the
Distribution Date, to direct the trustee of the trust funding the Viad Savings
Plan and the trustee of the trust funding the Viad ESOP to transfer to the
trustee or other funding agent of the MoneyGram Savings Plan, in cash,
securities or other property or a combination thereof, as reasonably determined
by Viad, an amount equal to the account balances as of the date of transfer
attributable to the MoneyGram Individuals who are participants in the Viad
Savings Plan and/or the Viad ESOP and beneficiaries thereof, plus the portion of
any unallocated contributions and trust earnings or losses (if any) attributable
to such participants and beneficiaries; provided, that the assets of the Exempt
Loan Suspense Account of the Viad ESOP (as defined in the Viad ESOP) and the
liability under the Viad ESOP Loan shall be retained by the Viad ESOP.
Promissory notes representing participant loans, and any Viad Common Stock and
MoneyGram Common Stock, held in such accounts shall be transferred in kind, and
all other assets held in such accounts shall be transferred in such manner as
the responsible fiduciaries of the Viad Savings Plan and the MoneyGram Savings
Plan shall determine.

          (d) Cooperation and Filings. In connection with the transfer described
in Section 3.01(c), Viad, MoneyGram and TECI shall cooperate in making any and
all appropriate filings required under the Code or ERISA, and the regulations
thereunder, and any applicable securities laws and take all such action as may
be necessary and appropriate to cause such transfer to take place as soon as
practicable after the Distribution Date; provided, however, that such transfer
shall not take place until as soon as practicable after the later of (1) the
expiration of a 30-day period following the date of filing of any required Forms
5310-A (or any successor form thereto) with the IRS and (2) the earlier of
(A) the receipt of a favorable IRS determination letter with respect to the
qualification of the MoneyGram Savings Plan under Section 401(a) of the Code or
(B) the receipt by Viad of an opinion of counsel reasonably satisfactory in form
and substance to Viad and MoneyGram to the effect that such counsel believes the
MoneyGram Savings Plan is qualified under Section 401(a) of the Code. Viad,
MoneyGram and TECI agree to provide to such counsel such information in the
possession of the Viad Group and the MoneyGram Group, respectively, as may be
reasonably requested by such counsel in connection with the issuance of such
opinion. Viad and MoneyGram shall cooperate to ensure that during the period
from the Distribution Date until the the asset transfers provided for in
Section 3.01(c) are completed (the “Transition Period”), the participation in
the Viad Savings Plan by MoneyGram Individuals continues without unnecessary
disruption. Without limiting the generality of the foregoing: (i) Viad shall
cause distributions in respect of terminated or retired participants who are
MoneyGram Individuals to continue to be made, on behalf of the MoneyGram Group,
from the Viad Savings Plan and the Viad ESOP during the Transition Period in
accordance with applicable law and pursuant to plan provisions; (ii) Viad and

-7-



--------------------------------------------------------------------------------



 



MoneyGram shall cooperate and take all steps necessary or appropriate to ensure
that to the extent reasonably practicable, during the Transition Period,
(A) MoneyGram Individuals continue to be able to direct the investment of their
accounts and (B) MoneyGram Individuals who have participant loans from the Viad
Savings Plan can continue to make loan repayments through payroll deductions and
otherwise in accordance with the terms of those loans, in each case in
accordance with the provisions of applicable law and the Viad Savings Plan; and
(iii) Viad and MoneyGram shall cooperate and take all actions necessary or
appropriate to ensure that appropriate communications to participants regarding
the implementation of this Section 3.01 (including with respect to any
“blackout” period that may be imposed) are provided in a timely manner and as
required by applicable law.

          (e) Expenses. The expenses of implementing the foregoing provisions of
this Section 3.01 shall be shared by MoneyGram and Viad in accordance with the
next sentence; provided, that MoneyGram and Viad may, to the extent permissible,
charge such expenses to the applicable trust for their respective plans; and
provided, further, that to the extent such expenses that may be charged to the
applicable trust are incurred before the applicable asset transfer has taken
place, MoneyGram and Viad shall cooperate to enable such expenses to be charged
to the trust for Viad Savings Plan, with the MoneyGram share thereof being
subtracted from the amount of assets to be transferred to the trust for the
MoneyGram Savings Plan. MoneyGram’s share of such expenses shall be a percentage
thereof, determined by dividing (1) the value of the assets transferred to the
MoneyGram Savings Plan by (2) the sum of such value and the value of the assets
retained by the Viad Savings Plan (such values being determined as of the date
of such transfer), and Viad’s share of such expenses shall be the remainder
thereof.

          (f) Liabilities. Except as specifically set forth in this
Section 3.01, from and after the Distribution Date, the Viad Group shall cease
to have any liability or obligation whatsoever with respect to MoneyGram
Individuals and beneficiaries thereof under the Viad Savings Plan and the Viad
ESOP, and the MoneyGram Group and the MoneyGram Savings Plan shall assume and be
solely responsible for all liabilities and obligations whatsoever of either
Group with respect to MoneyGram Individuals and beneficiaries thereof under the
Viad Savings Plan and the Viad ESOP and for all liabilities and obligations
whatsoever under the MoneyGram Savings Plan.

     3.02. Defined Benefit Plans.

          (a) Change in Sponsorship. As of the Distribution Date, MoneyGram
shall assume sponsorship and administration of, and the Viad Group shall cease
to be participating employers in, the Viad Corp Retirement Income Plan. As soon
as practicable after the Distribution, MoneyGram, or one or more other persons
to which MoneyGram may have delegated the appropriate power, shall appoint all
trustees and other fiduciaries of the Viad Corp Retirement Income Plan (which
may include re-appointing any current fiduciary, other than a member of the Viad
Group, who is willing to continue to serve as such). From and after the
Distribution Date, the MoneyGram Group shall assume all liabilities and
obligations whatsoever with respect to the Viad Corp Retirement Income Plan, and
the Viad Group shall cease to have any such liabilities and obligations.

-8-



--------------------------------------------------------------------------------



 



          (b) Split of Master Trust. In order to effectuate the foregoing, it
will be necessary for the assets of the Viad Corp Retirement Income Plan held in
the master trust (the “Master Trust”) established pursuant to the Retirement
Plan Master Trust Agreement dated June 27, 1985 with Mellon Bank, N.A., as
trustee, to be transferred to a separate trust. Viad and MoneyGram shall
cooperate and take all actions necessary or appropriate to do so, it being
understood and agreed that except to the extent a fiduciary responsible for the
other plans that participate in the Master Trust agree otherwise, all assets of
the Master Trust that are not readily saleable or are otherwise illiquid shall
be allocated to the Viad Corp Retirement Income Plan. The expenses of
implementing the provisions of this Section 3.02 shall be shared by MoneyGram
and Viad in accordance with the next sentence; provided, that MoneyGram and Viad
may, to the extent permissible, charge such expenses to the applicable trust for
their respective plans; and provided, further, that to the extent such expenses
that may be charged to the applicable trust are incurred before the assets
allocated to the Viad Corp Retirement Income Plan have been transferred to a
separate trust, MoneyGram and Viad shall cooperate to enable such expenses to be
charged to the Master Trust, with the MoneyGram share thereof being subtracted
from the amount of assets to be transferred to the separate trust for the Viad
Corp Retirement Income Plan. MoneyGram’s share of such expenses shall be a
percentage thereof, determined by dividing (1) the value of the assets
transferred to a separate trust for the Viad Corp Retirement Income Plan by
(2) the sum of such value and the value of the remaining assets of the Master
Trust (such values being determined as of the date of such transfer), and Viad’s
share of such expenses shall be the remainder thereof.

          (c) MoneyGram shall, to the extent reasonably practicable, continue to
permit participant contributions by Viad Individuals to Viad Welfare Plans
providing post-retirement benefits to be withheld from distributions from the
Viad Corp Retirement Income Plan.

ARTICLE IV

NONQUALIFIED PENSION PLANS

     4.01. SERPs. Effective as of the Distribution Date: TECI shall assume and
be solely responsible for (A) all obligations under the Viad SERPs to MoneyGram
Individuals, Viad Former Employees and beneficiaries thereof, and (B) all
obligations to pay benefits to Viad Employees and beneficiaries thereof under
the Viad Corp Supplemental Pension Plan, as in effect on the Distribution Date,
using Final Average Earnings and Covered Compensation at termination of
employment with Viad and all of its Subsidiaries or, in the case of payment
before termination of employment, as of the date of the payment (in either case
including Final Average Earnings and Covered Compensation based on earnings on
and after the Distribution Date to the extent applicable), and Credited Service
through the Distribution Date (collectively, the “Assumed SERP Obligations”).
The benefits included in the Assumed SERP Obligations shall be fully vested as
of the Distribution Date. For purposes of this Section 4.01, the capitalized
terms “Final Average Earnings,” “Subsidiaries,” “Covered Compensation” and
“Credited Service” shall have the meanings assigned to them under the Viad Corp
Supplemental Pension Plan, as in effect on the Distribution Date.

     4.02. Deferred Compensation Plan and Viad Corp Supplemental TRIM Plan.
Effective as of the Distribution Date: (1) TECI shall establish or designate one
or more nonqualified deferred compensation plans that are substantially similar
in all material respects to the Deferred

-9-



--------------------------------------------------------------------------------



 



Compensation Plan and the Viad Corp Supplemental TRIM Plan to provide benefits
to MoneyGram Individuals and beneficiaries thereof; (2) all MoneyGram
Individuals shall cease to be entitled to accrue further benefits or make
further deferrals under the Viad Corp Supplemental TRIM Plan; and (3) TECI shall
assume and be solely responsible for all Assumed Deferred Compensation Plan
Liabilities and all Assumed Supplemental TRIM Liabilities (as those terms are
defined in the next two sentences). The term “Assumed Deferred Compensation Plan
Liabilities” means all liabilities under the Deferred Compensation Plan to
MoneyGram Individuals and beneficiaries thereof. The term “Assumed Supplemental
TRIM Liabilities” means (A) all liabilities under the Viad Corp Supplemental
TRIM Plan to MoneyGram Individuals, Inactive Supplemental TRIM Participants and
beneficiaries thereof, and (B) a portion of the total benefit liabilities under
the Viad Corp Supplemental TRIM Plan to each Active Supplemental TRIM
Participant or beneficiary thereof whose benefits under the applicable plan
become payable at any time after the Distribution Date, equal to the account
balance of such Active Supplemental TRIM Participant under the Viad Corp
Supplemental TRIM Plan as of the Distribution Date, as adjusted for earnings
experience thereafter through the date of final payment to such Active
Supplemental TRIM Participant or beneficiary thereof. The benefits included in
the Assumed Deferred Compensation Plan Liabilities” are fully vested, and the
benefits included in the Assumed Supplemental TRIM Obligations shall be fully
vested as of the Distribution Date. Effective as of the Distribution, the
portion of each account under the Deferred Compensation Plan that consists of
Viad Stock Units shall be credited with a number of MoneyGram Stock Units equal
to the number of shares of MoneyGram Common Stock that would have been
distributed with respect to such Viad Stock Units in the Distribution, had they
been actual outstanding shares of Viad Common Stock.

     4.03. Administration. Except as specifically provided in the last sentence
of Section 4.02, the benefits of Viad Individuals and beneficiaries thereof
under the Viad SERPs, the Deferred Compensation Plan and the Viad Corp
Supplemental TRIM Plan shall at all times be determined in accordance with the
terms of the applicable Viad SERP, the Deferred Compensation Plan or the Viad
Corp Supplemental TRIM Plan, as applicable, as the same may be amended from time
to time by Viad; provided, that to the extent that any such amendment made after
the date hereof results in an increase in such benefits, the entire cost of such
increase shall be borne by Viad and the amounts payable by TECI hereunder shall
be computed as if such amendment had not been made. Such benefits shall be
administered as follows:

          (a) Administration by Viad. Except as provided in Section 4.03(b),
Viad or a Representative of Viad shall (i) determine the benefits of each Viad
Individual or beneficiary thereof that become due under the Viad SERPs or the
Viad Corp Supplemental TRIM Plan following the Distribution Date as and when
they become payable, (ii) in the case of benefits of Viad Employees and
beneficiaries thereof, calculate the portion thereof that is included in the
Assumed SERP Obligations or the Assumed Supplemental TRIM Liabilities, as
applicable, and (iii) notify TECI of the amounts that it is required to pay
pursuant to this Article IV. TECI shall pay, or cause to be paid, such amounts
directly to the Viad Individual or beneficiary thereof or shall reimburse Viad
for such amounts (in each case, including any applicable employer payroll taxes
and withholding and paying to the appropriate governmental authorities any taxes
or other amounts required to be withheld therefrom), as directed by Viad or such
Representative of Viad.

-10-



--------------------------------------------------------------------------------



 



          (b) Administration by MoneyGram or TECI. From and after the
Distribution Date, MoneyGram, TECI or a Representative of MoneyGram shall be
responsible for administering the payment of benefits under the Deferred
Compensation Plan. In addition, if at any time after the Distribution Date Viad
becomes unable to continue, or gives MoneyGram 60 days’ advance notice that it
no longer wishes to continue, carrying out its administrative obligations under
Section 4.03(a) above, then MoneyGram, TECI or a Representative of MoneyGram
shall take over such obligations. Thereafter, MoneyGram, TECI or a
Representative of MoneyGram shall (i) determine the benefits of each Viad
Individual or beneficiary thereof that become due under the Viad SERPs or the
Viad Corp Supplemental TRIM Plan following the Distribution Date as and when
they become payable, (ii) in the case of benefits of Viad Employees and
beneficiaries thereof, calculate the portion thereof that is not included in the
Assumed SERP Liabilities or the Assumed Supplemental TRIM Liabilities, as
applicable, and (iii ) notify Viad of such amounts. Viad shall pay, or cause to
be paid, amounts directly to the Viad Individual or beneficiary thereof or shall
reimburse TECI for such amounts (in each case, including any applicable employer
payroll taxes and withholding and paying to the appropriate governmental
authorities any taxes or other amounts required to be withheld therefrom), as
directed by MoneyGram, TECI or a Representative of MoneyGram, as applicable.

          (c) Administrative Costs. Viad shall pay all costs of administration
carried out by Viad under Section 4.03(a) and MoneyGram and TECI shall pay all
costs of administration carried out by MoneyGram and TECI under Section 4.03(b).

ARTICLE V

WELFARE BENEFITS

     5.01. End of Participation in Viad Welfare Plans. As of the Distribution
Date, the participation by MoneyGram Individuals in the Viad Welfare Plans shall
cease, and the MoneyGram Group shall cease to be participating employers in the
Viad Welfare Plans.

     5.02. MoneyGram Plans. Effective as of the Distribution Date, (a) MoneyGram
shall establish Welfare Plans to provide benefits to MoneyGram Individuals,
which, except as Viad and MoneyGram may otherwise agree, shall be substantially
similar in all material respects to the Viad Welfare Plans (including without
limitation the Viad Retiree Medical Plan and the Viad Retiree Life Insurance
Plan) in which such MoneyGram Individuals participated immediately before the
Distribution Date, and (b) MoneyGram shall establish Welfare Plans to provide
certain benefits as specified in Section 5.03. As of the Distribution Date,
MoneyGram and its Welfare Plans shall assume or retain, or cause one or more
members of the MoneyGram Group to assume or retain, as the case may be, and
shall be solely responsible for, or cause its insurance carriers to be
responsible for, all liabilities and obligations whatsoever of either Group,
whether incurred before, on or after the Distribution Date in connection with
claims under any Viad Welfare Plan in respect of any MoneyGram Individual or
beneficiary or dependent thereof, and the Viad Group shall cease to have any
liability or obligation with respect thereto.

     5.03. Certain Executive Medical Benefits. As of the Distribution Date, TECI
and its Welfare Plans shall assume and be solely responsible for all liabilities
and obligations whatsoever of either Group to provide benefits under the Viad
Corp Limited Executive Medical Plan, including without limitation with respect
to claims incurred on or after the Distribution

-11-



--------------------------------------------------------------------------------



 



Date. However, except as provided below, Viad or a Representative of Viad shall
continue to administer the Viad Corp Limited Executive Medical Plan, including
determining the benefits of each Viad Individual or beneficiary thereof that
become due thereunder and notifying TECI of the amounts that it is required to
pay pursuant to this Section 5.03. TECI shall pay, or cause to be paid, such
amounts (in each case, including any applicable employer payroll taxes and
withholding and paying to the appropriate governmental authorities any taxes or
other amounts required to be withheld therefrom) as directed by Viad or such
Representative of Viad. Notwithstanding the foregoing, if at any time after the
Distribution Date Viad becomes unable to continue, or gives TECI 60 days’
advance notice that it no longer wishes to continue, carrying out its
administrative obligations under this Section 5.03, then TECI or a
Representative of TECI shall take over such obligations. Following the
Distribution, the Viad Corp Limited Executive Medical Plan shall not be amended
(i) in any manner adverse to, or terminated with respect to, any individual
covered thereby immediately before the Distribution, or (ii) without the consent
of MoneyGram, in any manner that would increase the liabilities of the MoneyGram
Group thereunder. It is acknowledged and agreed that the current and former
Chairmen of the Board of Viad and their respective eligible family members are
fully vested in the contractual right to receive benefits under the Viad Corp
Limited Executive Medical Plan as in effect as of the date hereof.

ARTICLE VI

OPTIONS AND OTHER INCENTIVE COMPENSATION

     6.01. Stock Options. Viad and MoneyGram shall cooperate and take all action
necessary to amend (if necessary), or otherwise provide for adjustments of
outstanding awards under, the Viad Equity Plans, so that:

          (a) New MoneyGram Options. As of the Distribution Date, each Viad
Option which immediately prior to the Distribution Date is outstanding and not
exercised (a “Pre-Spin Option”) shall, without any action on the part of the
holder thereof, be converted into (1) an adjusted option under the applicable
Viad Equity Plan (the “Adjusted Viad Option”) to purchase shares of Viad Common
Stock and (2) a new option (the “New MoneyGram Option”) to purchase shares of
MoneyGram Common Stock, on the terms and conditions set forth below. The number
of shares of Viad Common Stock subject to the Adjusted Viad Option and the
number of shares of MoneyGram Common Stock subject to the MoneyGram Option shall
each equal the number of shares of Viad Common Stock subject to the Pre-Spin
Option.

          (b) Determination of Exercise Prices. The per-share exercise price of
the Adjusted Viad Option shall equal the product of (1) the per-share exercise
price of the Pre-Spin Option times (2) a fraction, the numerator of which is the
Viad Post-Distribution Value and the denominator of which is the Viad
Pre-Distribution Value, rounded to four decimal points. The per-share exercise
price of the New MoneyGram Option shall equal the product of (A) the per-share
exercise price of the Pre-Spin Option times (2) a fraction, the numerator of
which is the MoneyGram Post-Distribution Value and the denominator of which is
the Viad Pre-Distribution Value, rounded to four decimal points.

          (c) Delivery of Shares and Payment of Exercise Price. Viad shall be
obligated to deliver any shares of Viad Common Stock that are purchased by
exercise of any

-12-



--------------------------------------------------------------------------------



 



Adjusted Viad Option, and MoneyGram shall be obligated to deliver any shares of
MoneyGram Common Stock that are purchased by exercise of any New MoneyGram
Option, in each case whether exercised by a Viad Individual or a MoneyGram
Individual. In connection with any such exercise, the exercising individual
shall be required to deliver the exercise price to, and make all arrangements
relating to tax withholding with, the party that is obligated to deliver the
shares upon such exercise.

     6.02. Restricted Stock.

          (a) The Distribution. The shares of MoneyGram Common Stock distributed
with respect to any shares of Viad Restricted Stock shall be “MoneyGram
Restricted Stock,” subject to the same rights, obligations and restrictions as
are applicable to such Viad Restricted Stock under the applicable restricted
stock agreement, it being understood that in the case of a MoneyGram Employee,
the fact that such individual is no longer an employee of Viad shall cause no
forfeiture thereunder. “Performance” with respect to Viad Restricted Stock and
MoneyGram Restricted Stock (to the extent applicable) shall continue to be
measured by the performance criteria specified in the applicable grant, except
as may be otherwise determined by Viad (with respect to awards held by Viad
Individuals) and MoneyGram (with respect to awards held by MoneyGram
Individuals). Notwithstanding the foregoing, any applicable performance criteria
and other requirements for vesting of any given award of Viad Restricted Stock
held by one individual, and any waiver of such criteria and/or requirements,
shall also apply at all times to the MoneyGram Restricted Stock distributed with
respect thereto.

          (b) Forfeitures. Any shares of Viad Restricted Stock that are
forfeited after the Distribution Date by a Viad Individual or a MoneyGram
Individual shall revert to Viad, and any shares of MoneyGram Restricted Stock
that are forfeited after the Distribution Date by a Viad Individual or a
MoneyGram Individual shall revert to MoneyGram.

     6.03. Other Terms and Conditions. The terms and conditions of the Adjusted
Viad Options, New MoneyGram Options, Viad Restricted Stock (after the
Distribution) and MoneyGram Restricted Stock shall be the same as those of the
corresponding Pre-Spin Option or Viad Restricted Stock (before the
Distribution), as applicable, except as provided above and except that (1) for
such awards held by MoneyGram Individuals, employment with any member of the
MoneyGram Group shall be treated as if it were employment with Viad, (2) the
definition of “change of control” shall be amended to include (i) a change of
control of Viad, in the case of New MoneyGram Options and MoneyGram Restricted
Stock held by Viad Individuals, as well as all Adjusted Viad Options and all
Viad Restricted Stock, and (ii) a change of control of MoneyGram, in the case of
Adjusted Viad Options and Viad Restricted Stock held by MoneyGram Individuals,
as well as all New MoneyGram Options and MoneyGram Restricted Stock, and (3) for
all such awards that include any noncompetition or similar covenants, such
covenants shall apply with respect to competition with both the Viad Group and
the MoneyGram Group. No such awards shall vest as a result of the consummation
of any of the transactions contemplated by the Separation and Distribution
Agreement and/or this Agreement.

     6.04. Tax Deductions. Viad shall claim all tax deductions for compensation
arising from the exercise of Adjusted Viad Options and New MoneyGram Options by
Viad Individuals or the vesting of Viad Restricted Stock and MoneyGram
Restricted Stock held by Viad

-13-



--------------------------------------------------------------------------------



 



Individuals, and MoneyGram shall not claim any such deduction. MoneyGram shall
claim all tax deductions for compensation arising from the exercise of Adjusted
Viad Options and New MoneyGram Options by MoneyGram Individuals or the vesting
of Viad Restricted Stock and MoneyGram Restricted Stock held by MoneyGram
Individuals, and Viad shall not claim any such deduction. Viad and MoneyGram
shall share information and otherwise cooperate with one another to implement
the foregoing and to help ensure that each is able to comply with all applicable
tax withholding and reporting requirements associated with Adjusted Viad
Options, New MoneyGram Options, Viad Restricted Stock and MoneyGram Restricted
Stock.

     6.05. Viad Corp Employee Equity Trust. Viad and MoneyGram shall take all
action necessary so that, effective as of the Distribution Date, MoneyGram shall
establish a trust (the “MoneyGram Employee Equity Trust”) comparable to the Viad
Corp Employee Equity Trust to receive and hold for the benefit of MoneyGram
Individuals, and the trustee of the Viad Corp Employee Equity Trust shall
transfer to the trustee of the MoneyGram Employee Equity Trust, all shares of
MoneyGram Common Stock received in the Distribution in respect of such shares of
Viad Common Stock. Viad shall amend the Viad Corp Employee Equity Trust to the
extent necessary to effectuate this Section 6.05, including without limitation
to arrange for a percentage (determined in accordance with the next sentence) of
the balance of the promissory note from the Viad Corp Employee Equity Trust to
Viad to be assumed by the MoneyGram Employee Equity Trust and assigned to
MoneyGram, so that such portion of the note represents a liability from the
MoneyGram Employee Equity Trust to MoneyGram. The percentage referred to in the
preceding sentence shall be determined by dividing the MoneyGram
Post-Distribution Value by the Viad Pre-Distribution Value.

     6.06. Viad Corp Management Incentive Plan.

          (a) Payment of Bonuses. The Viad Group shall be responsible for the
payment of all liabilities and obligations for benefits with respect to Viad
Individuals, and the MoneyGram Group shall be responsible for the payment of all
liabilities and obligations with respect to MoneyGram Individuals, under the
Viad Corp Management Incentive Plan, regardless of when payable. In addition,
the MoneyGram Group shall pay the Viad Group, as promptly as practicable
following the Distribution, an administration fee equal to 25% of (1) the
aggregate amount of all bonuses that would be payable to MoneyGram Individuals
under the Viad Corp Management Incentive Plan for 2004, if such bonuses were
computed based solely upon performance through the Distribution Date, times
(2) a fraction, the numerator of which is the number of days from January 1,
2004 through the Distribution Date, and the denominator of which is 366. From
and after the Distribution Date, Viad and MoneyGram or TECI will, to the extent
practicable, either continue the Viad Corp Management Incentive Plan or adopt a
new Plan in substitution therefor and, in this connection, if necessary, adjust,
in a manner equitable to participants, any incentive goals or other terms
contained in the Viad Corp Management Incentive Plan or such new Plan, as they
relate to periods after the Distribution Date, to reflect the Distribution.

          (b) No Termination of Employment. For purposes of the Viad Corp
Management Incentive Plan, individuals who, in connection with the Distribution,
cease to be employees of Viad and become MoneyGram Employees shall not be deemed
to have terminated

-14-



--------------------------------------------------------------------------------



 



employment for purposes of any deferral elections made by such individuals, and
service with the MoneyGram Group shall be deemed continuous service with Viad.

ARTICLE VII

DIRECTORS’ PLANS

     7.01. Deferred Compensation Plan.

          (a) Allocation of Liabilities. Effective as of the Distribution Date:
(1) MoneyGram shall establish a nonqualified deferred compensation plan to
provide benefits to MoneyGram Directors and beneficiaries thereof; and (2) TECI
shall assume and be solely responsible for all liabilities under the Deferred
Compensation Plan for Directors of Viad. Effective as of the Distribution, the
portion of each account under the Deferred Compensation Plan for Directors of
Viad that consists of Viad Stock Units shall be credited with a number of
MoneyGram Stock Units equal to the number of shares of MoneyGram Common Stock
that would have been distributed with respect to such Viad Stock Units in the
Distribution, had they been actual outstanding shares of Viad Common Stock.

          (b) No Termination of Service. For purposes of the Deferred
Compensation Plan for Directors of Viad, a MoneyGram Director shall not be
deemed to have terminated his or her service as a director for purposes of any
deferral elections made by such MoneyGram Director until the later of the date
he or she ceases to be a director of MoneyGram and the date he or she ceases to
be a director of Viad.

          (c) Funding. Viad, MoneyGram and TECI shall use all reasonable efforts
so that, as of the Distribution Date, either (1) TECI is substituted for Viad as
the “Corporation” under the Trust Agreement establishing The Dial Corp Outside
Directors’ Deferred Compensation Trust or (2) the assets held in such trust
immediately before the Distribution Date are transferred to a grantor trust of
which TECI is the grantor, the assets of which are to be used for payment of the
liabilities assumed by TECI under Section 7.01(a). However, a failure to
accomplish the foregoing shall not relieve TECI of its liabilities and
obligations under Section 7.01(a).

     7.02. Charitable Award Program. As of the Distribution Date, TECI shall
become the sponsor of The Viad Corp Director’s Charitable Award Program, and
shall assume or retain, as the case may be, and shall be solely responsible for,
all liabilities and obligations whatsoever of either Group, whether or not
incurred prior to the Distribution Date, in connection with The Viad Corp
Director’s Charitable Award Program, and the Viad Group shall cease to have any
such liability or obligation with respect thereto. Viad shall assign to TECI all
life insurance policies naming Viad as beneficiary that it holds to fund
benefits under The Viad Corp Director’s Charitable Award Program.

-15-



--------------------------------------------------------------------------------



 



ARTICLE VIII

MISCELLANEOUS

     8.01. Miscellaneous Plans. The Viad Group shall be solely responsible for
the payment of all liabilities and obligations whatsoever with respect to any
Viad Individual or beneficiary or dependent thereof that is unpaid as of and
through the Distribution Date under any Viad Miscellaneous Plan and the
MoneyGram Group shall assume and be solely responsible for the payment of all
liabilities and obligations whatsoever with respect to any MoneyGram Individual
or beneficiary or dependent thereof that is unpaid as of and through the
Distribution Date under any Viad Miscellaneous Plan. The MoneyGram Group shall
be solely responsible for the payment of all liabilities and obligations
whatsoever under any MoneyGram Plan, whether arising before, on or after the
Distribution Date.

     8.02. Post-Distribution Liabilities. Except as specifically provided
otherwise in this Agreement, the Viad Group shall be solely responsible for the
payment of all liabilities and obligations whatsoever of either Group arising
with respect to any Viad Individual or beneficiary or dependent thereof and
attributable to any period subsequent to the Distribution Date, and the
MoneyGram Group shall be solely responsible for the payment of all liabilities
and obligations whatsoever of either Group arising with respect to any MoneyGram
Individual or beneficiary or dependent thereof and attributable to any period
subsequent to the Distribution Date.

     8.03. Preservation of Rights to Amend or Terminate Plans. Except as
specifically provided in Sections 4.03, 5.03 and 7.02 above and Section 8.07
below, no provisions of this Agreement shall be construed as a limitation on the
right of Viad, MoneyGram, TECI or any member of the Viad Group or the MoneyGram
Group to amend or terminate any Plan or terminate its participation in any Plan,
which Viad, MoneyGram, or TECI or any member of the Viad Group or the MoneyGram
Group would otherwise have under the terms of such Plan or otherwise, and no
provision of this Agreement shall be construed to create a right in any employee
or former employee or beneficiary or dependent of such employee or former
employee under a Plan which such employee, former employee, beneficiary or
dependent would not otherwise have under the terms of the Plan itself. However,
if at any time after the Distribution, the Viad Group or the MoneyGram Group
amends any Plan in a manner that increases the liabilities of the other Group
thereunder without the latter Group’s consent, then the Group making the
amendment shall be solely responsible for all liabilities resulting from such
amendment, notwithstanding any other provision of this Agreement.

     8.04. Other Liabilities. As of the Distribution Date: (1) MoneyGram shall
assume and be solely responsible for all Liabilities whatsoever of the Viad
Group with respect to claims made by the MoneyGram Individuals and MoneyGram
Directors relating to any employment-related or service-related Liability not
otherwise expressly provided for in this Agreement, including earned salary,
wages, fees, retainers, severance payments or other compensation and accrued
holiday, vacation, health, dental or retirement benefits, regardless of whether
such employment-related Liability was incurred before or after the Distribution
Date and (2) Viad shall retain all such Liabilities with respect to (A) Viad
Individuals and (B) directors of Viad who served as such prior to the
Distribution Date and who are not MoneyGram Directors. In the event of any
Liabilities with respect to periods prior to the Distribution Date arising from
any inquiry, audit, examination, investigation, dispute, or litigation by any
Governmental Authorities

-16-



--------------------------------------------------------------------------------



 



(as defined in the Separation and Distribution Agreement) related to any Viad
Plan, such Liabilities shall be allocated between the Viad Group and the
MoneyGram Group in a manner consistent with Viad’s past practice prior to the
Distribution Date. Notwithstanding any other provision of this Agreement, the
provisions of Section 5.02 of the Separation and Distribution Agreement
(relating to Pre-Merger Claims) shall apply to Liabilities relating to the
administration by members of the Viad Group before the Effective Time of Plans
in which any MoneyGram Individuals participated.

     8.05. Audit and Dispute Resolution. The following provisions shall apply
with respect to the administrative duties to be carried out from time to time by
Viad, MoneyGram and/or TECI under Section 4.03 or Section 5.03 above.

          (a) The party carrying out any such administrative duties (the
“Administrating Party”) shall provide the other party (the “Auditing Party”)
with the opportunity, upon request, to conduct reasonable audits of the manner
in which the Administrating Party is carrying out its duties and the accuracy of
the amounts the Auditing Party is being or has been required to pay under
Sections 4.01, 4.02 or 5.03, as applicable (the “Payments”). The Auditing Party
may adopt reasonable procedures and guidelines for conducting audits and the
selection of audit representatives under this Section 8.05. The Auditing Party
shall have the right to make copies of any records at its expense, subject to
the confidentiality provisions set forth in the Separation and Distribution
Agreement, which are incorporated by reference herein. The Administrating Party
shall provide the Auditing Party’s representatives with reasonable access during
normal business hours to its operations, computer systems and paper and
electronic files, and provide work space to its representatives. After any audit
is completed, the Administrating Party shall have the right to review a draft of
the audit findings and to comment on those findings in writing within ten
business days after receiving such draft.

          (b) The Auditing Party’s audit rights under this Section 8.05 shall
include the right to audit, or participate in an audit facilitated by the
Administrating Party, of any Subsidiaries and Affiliates of the party being
audited and to require the Administrating Party to request any Representative or
other benefit providers and third parties with whom the Administrating Party has
a relationship, or agents of such party (collectively, the “Non-parties”), to
agree to such an audit to the extent relevant to the administrative duties at
issue. The Administrating Party shall, upon written request from the Auditing
Party, provide an individual (at the Auditing Party’s expense) to supervise any
audit of a Non-party. The Auditing Party shall be responsible for supplying, at
the Auditing Party’s expense, additional personnel sufficient to complete the
audit in a reasonably timely manner. The responsibility of the Administrating
Party shall be limited to providing, at the Auditing Party’s expense, a single
individual at each audited site for purposes of facilitating the audit.

          (c) If, at the conclusion of any audit conducted pursuant to this
Section 8.05, the Auditing Party determines that it believes that the
Administrating Party has required it, or is requiring it, to make Payments in
excess of the proper amounts, the Auditing Party and the Administrating Party
shall negotiate in good faith for 30 days to reach agreement about such
Payments. If they are unable to reach such agreement during such period, they
shall select a mutually agreeable third-party expert to determine the proper
amounts of the disputed Payments,

-17-



--------------------------------------------------------------------------------



 



whose determination shall be final and binding upon all parties and whose fees
and expenses shall be borne equally by Viad, on the one hand, and MoneyGram and
TECI, on the other hand.

     8.06. Effect if Distribution Does Not Occur. If the Distribution does not
occur, then all actions and events that are, under this Agreement, to be taken
or occur effective as of the Distribution Date, or otherwise in connection with
the Distribution, shall not be taken or occur except to the extent specifically
agreed by Viad, MoneyGram and TECI.

     8.07. Incorporation of Separation and Distribution Agreement Provisions.
The following provisions of the Separation and Distribution Agreement are hereby
incorporated herein by reference, and unless otherwise expressly specified
herein, such provisions shall apply as if fully set forth herein: Section 5.01
(relating to survival); Article VI (relating to access to information);
Article X (relating to termination); and Article XI (relating to miscellaneous)
other than Sections 11.02 (relating to expenses) and 11.11 (relating to
corporate power); provided, that notwithstanding Section 11.06 of the Separation
and Distribution Agreement, each Viad Individual, each current or former
director of Viad and each beneficiary or dependent thereof who is entitled to
receive any of the benefits for which TECI or MoneyGram is made responsible
pursuant to Section 4.01, 4.02, 5.03, 6.01, 6.02, 6.03, 7.01 and 7.02 above
shall be third-party beneficiaries of such Sections to the extent applicable,
entitled to enforce against TECI or MoneyGram, as the case may be, the
obligations of TECI or MoneyGram, as the case may be, thereunder to provide
benefits to him or her.

     8.08. Indemnification; Joint and Several Liability. The Liabilities that
are assigned to MoneyGram, TECI and/or the MoneyGram Group under this Agreement
shall be considered MoneyGram Liabilities subject to Sections 5.04, 5.05 and
5.06 of the Separation and Distribution Agreement. Each member of the MoneyGram
Group shall have joint and several liability for all Liabilities and obligations
of each other member of the MoneyGram Group hereunder. The Liabilities that are
assigned to Viad and/or the Viad Group under this Agreement shall be considered
Viad Liabilities subject to Sections 5.04, 5.05 and 5.06 of the Separation and
Distribution Agreement. Each member of the Viad Group shall have joint and
several liability for all Liabilities and obligations of each other member of
the Viad Group hereunder.

     8.09. Cost-Sharing. MoneyGram or TECI shall reimburse Viad for the costs of
benefits and the associated administrative costs of the participation and
coverage by MoneyGram Individuals and their beneficiaries up to the Distribution
Date, on a basis consistent with past practice and taking into account such
factors as the percentage of the underlying obligation attributable to Viad
Individuals and MoneyGram Individuals, respectively; provided, that in the case
of Plans that are insured, the premium costs associated therewith for periods
that begin before and end on or after the Distribution Date shall be allocated
between the pre-Distribution-Date period and the post-Distribution-Date period
on a pro-rata basis based on the number of days in each such period.

     8.10. Certain MoneyGram Common Stock. Certain shares of Viad Common Stock
have been transferred from the Viad Corp Employee Equity Trust to the Viad Corp
Medical Plan Trust. MoneyGram shall, upon the request of the trustee of such
trust, and at the expense of MoneyGram, use all reasonable efforts to cause the
shares of MoneyGram Common Stock received by such trust in the Distribution in
respect of such shares of Viad Common Stock to be

-18-



--------------------------------------------------------------------------------



 



registered in accordance with applicable federal and state securities laws and
listed on any applicable stock exchange, to the extent necessary for such shares
of MoneyGram Common Stock to be sold in compliance with law; provided, however,
that if such shares may be sold in the NYSE without such registration, or if
MoneyGram purchases such shares from such trust at their then-fair market value,
MoneyGram shall not be required to seek to register such shares.

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Employee Benefits
Agreement to be executed by their duly authorized representatives.

            VIAD CORP
      By:   /s/ Scott E. Sayre         Name:   Scott E. Sayre        Title:  
Vice President – General Counsel and Secretary     

            MONEYGRAM INTERNATIONAL, INC.
      By:   /s/ Philip W.Milne         Name:   Philip W. Milne        Title:  
President & CEO     

            TRAVELERS EXPRESS COMPANY, INC.
      By:   /s/ Philip W. Milne         Name:   Philip W. Milne        Title:  
President & CEO     

-20-